Citation Nr: 1521294	
Decision Date: 05/19/15    Archive Date: 05/26/15

DOCKET NO.  13-28 016	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, Pennsylvania


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss. 

2.  Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Ashley Martin, Associate Counsel 

INTRODUCTION

The Veteran served on active duty from May 1970 to January 1972.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from an August 2011 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Newark, New Jersey.  The RO in Philadelphia, Pennsylvania currently has jurisdiction over this matter. 

In March 2014, the Veteran provided testimony at a hearing before the undersigned Veterans' Law Judge.  A transcript of the proceeding is of record.

The issue of entitlement to service connection for bilateral hearing loss is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

Affording the Veteran the benefit of the doubt, he is diagnosed with tinnitus that is etiologically related to his period of active service.


CONCLUSION OF LAW

The criteria for service connection for tinnitus have been met.  38 U.S.C.A. §§ 1110, 1111, 5103(a), 5103A, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2014).


REASONS AND BASES FOR FINDING AND CONCLUSION

I. Duties to Notify and Assist 

VA is required to meet the notice and duty to assist provisions of 38 U.S.C.A. §§ 5100 , 5102, 5103, 5103A, 5106, 5107, 5126 and 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326.  In this case, the Board is granting in full the benefit sought on appeal. Accordingly, assuming, without deciding, that any error was committed with respect to either the duty to notify or the duty to assist, such error was harmless and will not be further discussed.  See Bernard v. Brown, 4 Vet. App. 384 (1993). 

II. Service Connection

Establishing service connection generally requires medical evidence or, in certain circumstances, lay evidence of the following: (1) A current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) nexus between the claimed in-service disease and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed.Cir.2009); Jandreau v. Nicholson, 492 F.3d 1372 (Fed.Cir.2007). 

The Veteran seeks service connection for tinnitus.  He attributes his condition to acoustic trauma experienced during active service.  In particular, the Veteran contends that he was exposed to loud noise while driving artillery and setting off artillery simulators.  The Veteran's DD 214 indicates his military occupational specialty was a heavy truck driver.  The Board finds no reason to doubt the Veteran's credibility regarding exposure to loud noises in service; therefore, in-service acoustic trauma is conceded.  38 U.S.C.A. § 1154(a).

The Veteran's service treatment records do not reveal complaints or a diagnosis of tinnitus.  In June 2011, the Veteran was afforded a VA audiological evaluation. During the examination, the Veteran reported bilateral constant tinnitus.  He was unsure of the exact onset, but stated that his hearing loss and tinnitus occurred at the same time.  The VA examiner opined that the Veteran's tinnitus is less likely as not a result of acoustic military trauma.  The examiner reasoned that the Veteran had normal hearing acuity at the time of separation. 

At the March 2014 hearing, the Veteran testified that his tinnitus began in service and has continued since then.  A February 1991 private treatment record includes the Veteran's report at that time of hearing impairment and tinnitus.  

Affording the Veteran the benefit of the doubt, the Board finds that service connection is warranted for tinnitus.  The Veteran is competent to report what he experiences.  For VA purposes, tinnitus is the type of disorder associated with symptoms capable of lay observation.  See Charles v. Principi, 16 Vet. App. 370 (2002).  Thus, if a veteran reports ringing in his ears, then a diagnosis of tinnitus is generally provided without further examination.  The etiology of the disorder is similarly reliant upon lay statements.  The date that a veteran reports that the tinnitus symptoms began is generally accepted as the date that the disorder began, without further examination, unless there is something in the record that would call the veteran's statement into question. 

Although the Veteran could not recall the onset of his tinnitus during the June 2011 VA examination, he most recently gave sworn testimony that he has suffered from ringing in his ears since service.  The Board finds no reason to question the Veteran's credibility.  The Board acknowledges the opinion provided by the VA examiner; however, after weighing the probative evidence of record including the Veteran's competent and credible assertions versus the VA medical opinion, the Board finds that the evidence is at least in equipoise.  Resolving reasonable doubt in the Veteran's favor, the evidence supports the grant of service connection for tinnitus.  See 38 U.S.C.A § 5107.


ORDER

Service connection for tinnitus is granted.


REMAND

The Veteran seeks service connection for bilateral hearing loss.  He was afforded a VA audiological examination in June 2011.  The examiner opined that the Veteran's hearing loss was less likely than not related to acoustic military trauma.  In providing this negative medical opinion, the examiner appeared to rely largely on the absence of hearing loss at time of separation. 

Even if disabling hearing loss is not demonstrated at separation, a veteran may establish service connection for a current hearing disability by submitting evidence that a current disability is causally related to service.  See Hensley v. Brown, 5 Vet. App. 155 (1993).  Furthermore, the lack of any evidence showing the Veteran had hearing loss during service is not fatal to his claim for service connection.  The laws and regulations do not strictly require in-service complaint of, or treatment for, hearing loss in order to establish service connection.  See Ledford v. Derwinski, 3 Vet. App. 87, 89 (1992).  Thus, an opinion, which is not premised solely on normal hearing at the time of separation, is required to determine whether the Veteran's current hearing loss is related to in-service noise exposure.  

Additionally, the Veteran submitted a February 1991 letter from Dr. C.F., his private physician.  In the letter, Dr. C.F. indicates that the Veteran has reported a long history of noise exposure, occupationally related.  Dr. C.F. did not specify whether such noise exposure was from the Veteran's in-service occupation or post-service occupation.  Nevertheless, on remand, the VA examiner should consider Dr. C.F.'s letter and the Veteran's February 1991 reports of occupational noise exposure. 

Since the claims file is being returned it should be updated to include VA treatment records compiled since March 2012.  See 38 C.F.R. § 3.159(c)(2) ; see also Bell v. Derwinski, 2 Vet. App. 611 (1992).

Accordingly, the case is REMANDED for the following actions:

1. Contact the Veteran and obtain the names and addresses of all medical care providers (private or VA) who have treated him for his claimed condition since March 2012.  After securing the necessary releases, obtain such records.

2. Return the Veteran's claims file to the examiner who conducted the Veteran's VA examination in June 2011, or to a qualified medical professional if the examiner is unavailable.  If the examiner determines that an examination is necessary, one should be scheduled. 

The entire claims file and all pertinent records must be reviewed by the examiner. 

After reviewing the record, the examiner should address whether it is at least as likely as not (a 50 percent probability or greater), that any current hearing loss is etiologically related to the Veteran's active military service, to include any in-service noise exposure.  In providing this opinion, the examiner should specifically address Dr. C.F.'s February 1991 letter and the Veteran's assertions regarding noise exposure in service. 

The audiologist is advised that the Board has found that the Veteran was exposed to loud noise in service, and that the examiner's rationale cannot be premised solely on the fact that the Veteran's separation examination did not show hearing loss.

A complete rationale should be provided for all opinions.  If an opinion cannot be made without resort to speculation, the examiner should provide an explanation as to why this is so and note what, if any, additional evidence would permit such an opinion to be made.

3. Thereafter, readjudicate the Veteran's claim.  If any benefit sought on appeal remains denied, the Veteran and his representative should be furnished with a supplemental statement of the case and afforded an appropriate period of time within which to respond.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


